UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/13 The following Form N-Q relates only to Dreyfus Equity Income Fund and Dreyfus Emerging Markets Debt Local Currency Fund and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund February 28, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes90.7% Rate (%) Date Amount ($) a Value ($) Foreign/Governmental AHML Finance, Unscd. Notes RUB 7.75 2/13/18 332,200,000 b 10,853,696 AHML Finance, Unscd. Notes RUB 7.75 2/13/18 526,500,000 17,201,899 Bank of Thailand, Treasury Bills, Ser. 363 THB 0.00 8/1/13 3,868,000,000 c 128,604,824 Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 8/15/22 59,950,000 d 80,346,538 Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 5/15/45 2,750,000 d 4,269,529 Colombian Government, Sr. Unscd. Bonds COP 9.85 6/28/27 56,662,000,000 48,909,075 Colombian Government, Bonds, Ser. B COP 11.00 7/24/20 66,655,000,000 50,849,031 Eskom Holdings, Sr. Scd. Bonds ZAR 0.00 12/31/18 226,900,000 c 16,132,745 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 19,125,620,000 82,793,023 Hungarian Government, Bonds, Ser. 19/A HUF 6.50 6/24/19 7,541,440,000 34,510,942 Hungarian Government, Unscd. Bonds, Ser. 22/A HUF 7.00 6/24/22 3,328,420,000 15,502,315 Hungarian Government, Bonds, Ser. 20/A HUF 7.50 11/12/20 6,072,330,000 29,360,277 Malaysian Government, Unscd. Bonds, Ser. 0312 MYR 3.20 10/15/15 25,800,000 8,379,135 Malaysian Government, Unscd. Bonds, Ser. 0512 MYR 3.31 10/31/17 47,000,000 15,279,083 Malaysian Government, Unscd. Bonds, Ser. 0112 MYR 3.42 8/15/22 88,910,000 28,657,846 Malaysian Government, Unscd. Bonds, Ser. 0211 MYR 3.43 8/15/14 741,375,000 241,209,193 Malaysian Government, Sr. Unscd. Bonds, Ser. 0110 MYR 3.84 8/12/15 96,170,000 31,692,659 Malaysian Government, Sr. Unscd. Bonds, Ser. 1/06 MYR 4.26 9/15/16 320,760,000 107,824,245 Malaysian Government, Sr. Unscd. Bonds, Ser. 2/04 MYR 5.09 4/30/14 196,440,000 65,041,503 Mexican Government, Bonds MXN 2.00 6/9/22 104,498,000 41,956,177 Mexican Government, Bonds, Ser. M MXN 7.75 5/29/31 451,945,000 43,239,897 Mexican Government, Bonds, Ser. M 20 MXN 8.50 5/31/29 232,715,000 23,725,862 Mexican Government, Bonds, Ser. M 30 MXN 8.50 11/18/38 144,940,000 15,032,664 Mexican Government, Bonds, Ser. M 30 MXN 10.00 11/20/36 399,255,000 47,084,912 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 3/7/13 1,226,420,000 c 7,729,679 Nigerian Government, Treasury Bills, Ser. 182d NGN 0.00 3/28/13 545,000,000 c 3,411,950 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 4/11/13 1,544,000,000 c 9,625,688 Nigerian Government, Treasury Bills, Ser. 364d NGN 0.00 9/26/13 527,000,000 c 3,138,075 Nigerian Government, Treasury Bills, Ser. 364d NGN 0.00 10/24/13 1,625,000,000 c 9,603,378 Nigerian Government, Treasury Bills, Ser. 364d NGN 0.00 11/7/13 2,350,000,000 c 13,835,880 Nigerian Government, Treasury Bills, Ser. 364D NGN 0.00 11/21/13 1,206,480,000 c 7,112,500 Nigerian Government, Unscd. Bonds, Ser. 5YR NGN 15.10 4/27/17 717,560,000 5,223,520 Nigerian Government, Unscd. Bonds, Ser. 7 NGN 16.00 6/29/19 7,825,155,000 61,682,232 Nigerian Government, Unscd. Bonds, Ser. 10YR NGN 16.39 1/27/22 4,850,405,000 40,793,935 Peruvian Government, Sr. Unscd. Bonds PEN 6.90 8/12/37 97,100,000 47,759,957 Peruvian Government, Bonds PEN 6.95 8/12/31 218,520,000 105,936,904 Peruvian Government, Bonds PEN 7.84 8/12/20 55,425,000 27,070,420 Peruvian Government, Bonds PEN 8.20 8/12/26 184,785,000 100,049,515 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 768,700,000 b 67,399,872 Philippine Government, Sr. Unscd. Bonds PHP 6.25 1/14/36 538,000,000 17,027,647 Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 3,563,000,000 99,908,763 Polish Government, Bonds, Ser. 0416 PLN 5.00 4/25/16 120,000,000 39,495,153 Polish Government, Bonds, Ser. 1017 PLN 5.25 10/25/17 79,000,000 26,604,192 Polish Government, Bonds, Ser. 1020 PLN 5.25 10/25/20 63,565,000 21,883,730 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 112,270,000 40,362,818 Polish Government, Bonds, Ser. 1015 PLN 6.25 10/24/15 119,520,000 40,187,001 Romanian Government, Bonds, Ser. 5Y RON 5.90 7/26/17 22,080,000 6,708,978 RusHydro, Sr. Unscd. Notes RUB 7.88 10/28/15 774,400,000 25,254,317 Russian Agricultural Bank, Sr. Unscd. Notes RUB 7.50 3/25/13 2,738,600,000 89,479,585 Russian Agricultural Bank, Sr. Unscd. Notes RUB 7.88 2/7/18 678,300,000 22,216,661 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.63 2/17/17 690,700,000 23,276,577 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.70 3/17/16 644,200,000 21,699,014 Russian Government, Bonds, Ser. 6206 RUB 7.40 6/14/17 111,400,000 3,820,353 Russian Government, Bonds, Ser. 6204 RUB 7.50 3/15/18 395,735,000 13,762,505 Russian Government, Bonds, Ser. 6208 RUB 7.50 2/27/19 965,500,000 33,435,456 Russian Government, Bonds, Ser. 6205 RUB 7.60 4/14/21 1,381,075,000 48,074,825 Russian Government, Bonds, Ser. 6209 RUB 7.60 7/20/22 948,500,000 33,017,013 Russian Government, Bonds, Ser. 6207 RUB 8.15 2/3/27 951,150,000 34,071,647 South African Government, Unscd. Bonds, Ser. R212 ZAR 2.75 1/31/22 49,650,000 e 7,331,448 South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 441,045,000 39,062,993 South African Government, Bonds, Ser. R208 ZAR 6.75 3/31/21 48,850,000 5,529,901 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 326,635,000 33,260,034 South African Government, Sr. Unscd. Bonds, Ser. R207 ZAR 7.25 1/15/20 473,455,000 55,270,819 South African Government, Sr. Unscd. Bonds, Ser. R204 ZAR 8.00 12/21/18 392,435,000 47,640,427 South African Government, Sr. Unscd. Bonds, Ser. R203 ZAR 8.25 9/15/17 758,660,000 92,419,860 South African Government, Sr. Unscd. Bonds, Ser. R201 ZAR 8.75 12/21/14 450,000 52,953 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 699,730,000 99,128,727 Turkish Government, Bonds TRY 3.00 2/23/22 61,985,000 f 42,955,423 Turkish Government, Bonds TRY 4.00 4/29/15 54,755,000 f 40,215,952 Turkish Government, Bonds TRY 8.00 1/29/14 80,000,000 45,557,995 Turkish Government, Unscd. Bonds TRY 8.00 6/4/14 175,255,000 100,592,483 Turkish Government, Bonds TRY 9.00 1/27/16 81,540,000 49,204,586 Turkish Government, Bonds TRY 10.00 4/10/13 42,850,000 24,018,487 Turkish Government, Unscd. Bonds, Ser. 2YR TRY 10.00 12/4/13 205,000,000 118,377,714 Turkish Government, Bonds TRY 10.00 6/17/15 57,500,000 34,921,617 Turkish Government, Bonds TRY 11.00 8/6/14 83,660,000 50,079,266 Turkish Government, Bonds TRY 16.00 8/28/13 5,500,000 3,225,672 Uruguayan Government, Sr. Unscd. Bonds UYU 5.00 9/14/18 84,250,000 8,387,570 Total Bonds and Notes (cost $3,106,217,202) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.12%, 7/25/13 (cost $2,218,964) 2,220,000 g Other Investment8.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $297,480,187) 297,480,187 h Total Investments (cost $3,405,916,353) % Cash and Receivables (Net) .9 % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real COPColombian Peso HUFHungarian Forint MXNMexican New Peso MYRMalaysian Ringgit NGN Nigerian Naira PENPeruvian New Sol PHPPhilippine Peso PLNPolish Zloty RONRomanian Leu RUBRussian Ruble THBThai Baht TRYTurkish Lira UYUUruguayan New Peso ZARSouth African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2013, these securities were valued at $78,253,568 or 2.2% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. e Principal amount for accrual purposes is periodically adjusted based on changes in the South African Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. g Held by a broker as collateral for open financial forward foreign currency exchange contracts and swap positions. h Investment in affiliated money market mutual fund. At February 28, 2013, net unrealized appreciation on investments was $130,133,581 of which $185,724,813 related to appreciated investment securities and $55,591,232 related to depreciated investment securities. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Turkey 14.3 Malaysia 14.0 South Africa 11.1 Russia 10.5 Short-Term/Money Market Investments 8.4 Peru 7.9 Mexico 6.7 Poland 4.7 Hungary 4.5 Nigeria 4.5 Thailand 3.6 Philippines 3.3 Colombia 2.8 Brazil 2.4 Romania .2 Uruguay .2 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS February 28, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Brazilian Real, Expiring: 3/4/2013 a 394,700,000 193,573,382 199,320,425 5,747,043 4/2/2013 b 274,955,000 139,327,067 138,331,350 (995,717 ) Chilean Peso, Expiring 3/27/2013 c 47,539,385,000 99,998,706 100,087,579 88,873 Colombian Peso, Expiring 3/27/2013 d 7,378,685,000 4,110,116 4,059,108 (51,008 ) Euro, Expiring 3/27/2013 c 52,965,000 69,829,056 69,162,221 (666,835 ) Hungarian Forint, Expiring: 3/27/2013 a 18,550,000,000 82,867,992 81,680,973 (1,187,019 ) 3/27/2013 e 10,268,080,000 45,837,597 45,213,303 (624,294 ) 3/27/2013 f 10,325,630,000 45,978,928 45,466,712 (512,216 ) Malaysian Ringgit, Expiring 3/1/2013 e 32,784,413 10,575,617 10,608,126 32,509 Mexican New Peso, Expiring: 3/1/2013 g 136,691,879 10,630,634 10,708,711 78,077 3/27/2013 a 1,477,620,000 115,996,389 115,431,534 (564,855 ) 3/27/2013 e 1,426,675,000 112,016,441 111,451,716 (564,725 ) Nigerian Naira, Expiring: 3/27/2013 h 5,480,000,000 34,621,486 34,263,721 (357,765 ) 4/8/2013 d 4,000,000,000 24,838,549 24,904,212 65,663 4/15/2013 c 431,570,000 2,355,731 2,680,436 324,705 5/13/2013 c 435,970,000 2,360,422 2,681,299 320,877 5/14/2013 d 6,800,000,000 42,380,804 41,806,515 (574,289 ) Polish Zloty, Expiring: 3/27/2013 a 271,010,000 85,556,889 85,076,556 (480,333 ) 3/27/2013 c 129,200,000 40,772,532 40,558,987 (213,545 ) 3/27/2013 i 148,710,000 46,950,180 46,683,645 (266,535 ) Russian Ruble, Expiring: 3/27/2013 c 525,335,000 17,195,481 17,069,719 (125,762 ) 9/12/2013 e 1,902,000,000 56,636,135 60,158,307 3,522,172 Turkish Lira, Expiring 3/1/2013 h 12,767,073 7,079,756 7,097,352 17,596 Sales: Proceeds ($) Brazilian Real, Expiring 3/4/2013 b 394,700,000 200,376,459 199,320,425 1,056,034 Czech Koruna, Expiring 3/27/2013 c 658,000,000 33,939,394 33,491,228 448,166 Euro, Expiring 3/27/2013 g 71,680,000 94,564,915 93,600,453 964,462 Hungarian Forint, Expiring 3/1/2013 f 2,357,295,358 10,428,665 10,415,307 13,358 Malaysian Ringgit, Expiring 3/27/2013 d 618,755,000 199,513,433 199,830,168 (316,735 ) Nigerian Naira, Expiring: 4/15/2013 e 431,570,000 2,377,796 2,680,436 (302,640 ) 5/13/2013 e 435,970,000 2,377,802 2,681,299 (303,497 ) Peruvian New Sol, Expiring 3/27/2013 j 96,425,000 37,388,523 37,402,552 (14,029 ) Philippine Peso, Expiring 3/27/2013 j 651,960,000 16,061,095 16,032,486 28,609 South African Rand, Expiring: 3/27/2013 c 119,250,000 13,373,332 13,179,230 194,102 3/27/2013 i 216,999,000 24,323,970 23,982,220 341,750 Thai Baht, Expiring 3/27/2013 e 5,090,075,000 170,419,010 170,800,398 (381,388 ) Turkish Lira, Expiring: 3/27/2013 e 262,090,000 144,925,212 145,197,005 (271,793 ) 3/27/2013 i 121,075,000 66,945,896 67,075,155 (129,259 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Goldman Sachs b Morgan Stanley c Deutsche Bank d Citigroup e JPMorgan Chase & Co. f Royal Bank of Scotland g Bank of America h Barclays Capital i Credit Suisse First Boston j UBS Unrealized Notional Reference (Pay) /Receive Market Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Expriration Value (Depreciation) ($) 396,200,000 BRL - 1 Year LIBOR Barclays 8.06 1/2/2015 (236,897 ) (236,897 ) 840,000,000 MXN - 1 Month LIBOR Deutsche 5.64 1/19/2023 352,806 352,806 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of February 28, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Foreign Government - 3,236,350,737 - Mutual Funds 297,480,187 - - U.S. Treasury - 2,219,010 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+ - 13,243,996 - Swaps+ - 352,806 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+ - (8,904,239) - Swaps+ - (236,897) - + Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended February 28, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund February 28, 2013 (Unaudited) Common Stocks99.4% Shares Value ($) Automobiles & Components.2% Thor Industries 4,950 Banks1.0% People's United Financial 11,310 148,161 Wells Fargo & Co. 24,300 852,444 Capital Goods5.5% General Dynamics 2,360 160,409 General Electric 148,450 3,447,009 Lockheed Martin 7,510 660,880 Northrop Grumman 10,650 699,492 Raytheon 8,670 473,122 Commercial & Professional Services4.1% Pitney Bowes 205,215 a 2,688,316 R.R. Donnelley & Sons 133,850 a 1,397,394 Consumer Durables & Apparel1.2% Garmin 17,950 a 616,403 Hasbro 5,010 a 200,500 Mattel 9,870 402,202 Consumer Services3.6% H&R Block 103,590 2,575,247 Marriott International, Cl. A 24,500 966,525 Diversified Financials4.9% American Express 13,570 843,376 Ares Capital 65,050 1,204,401 JPMorgan Chase & Co. 26,455 1,294,179 McGraw-Hill 4,090 190,390 SLM 53,000 1,005,410 State Street 5,750 325,392 Energy6.8% Chevron 15,460 1,811,139 ConocoPhillips 28,115 1,629,264 Diamond Offshore Drilling 6,290 a 438,287 Exxon Mobil 17,760 1,590,408 Kosmos Energy 10,600 b 115,858 Phillips 66 4,200 264,432 Plains Exploration & Production 4,350 b 197,360 Schlumberger 6,450 502,133 Valero Energy 3,600 164,124 Food & Staples Retailing5.6% CVS Caremark 23,170 1,184,450 Wal-Mart Stores 51,490 3,644,462 Walgreen 18,090 740,605 Food, Beverage & Tobacco6.4% Altria Group 79,820 2,677,961 Campbell Soup 3,600 a 148,176 Coca-Cola Enterprises 6,750 241,515 ConAgra Foods 21,380 729,272 Dr. Pepper Snapple Group 3,610 157,468 Philip Morris International 25,390 2,329,533 Health Care Equipment & Services2.4% Abbott Laboratories 13,930 470,695 HCA Holdings 43,100 1,598,579 Humana 1,920 131,059 Thoratec 4,800 b 169,008 Household & Personal Products.7% Procter & Gamble 8,400 Insurance1.9% Aflac 10,550 526,973 American International Group 13,300 b 505,533 MetLife 19,200 680,448 Prudential Financial 3,205 178,102 Materials3.6% Freeport-McMoRan Copper & Gold 7,990 255,041 Southern Copper 88,156 3,331,415 Media2.0% Gannett 25,050 502,754 Regal Entertainment Group, Cl. A 33,850 a 530,430 Sirius XM Radio 151,500 a 469,650 Viacom, Cl. B 8,790 513,863 Pharmaceuticals, Biotech & Life Sciences10.8% AbbVie 2,930 108,176 Bristol-Myers Squibb 74,960 2,771,271 Eli Lilly & Co. 54,370 2,971,864 Johnson & Johnson 2,700 205,497 Merck & Co. 25,010 1,068,677 Pfizer 129,307 3,539,133 Real Estate6.3% Annaly Capital Management 185,860 c 2,878,971 CBL & Associates Properties 41,100 c 934,614 Chimera Investment 32,650 c 97,297 CommonWealth REIT 5,960 c 150,490 HCP 10,100 c 493,688 Hospitality Properties Trust 31,190 c 832,773 MFA Financial 91,150 c 809,412 Retailing2.7% American Eagle Outfitters 8,900 184,052 Foot Locker 16,200 553,878 Genuine Parts 2,670 189,650 Home Depot 18,090 1,239,165 The TJX Companies 10,900 490,173 Semiconductors & Semiconductor Equipment3.2% Intel 131,545 2,742,713 Maxim Integrated Products 13,155 410,173 Software & Services6.8% Activision Blizzard 13,750 196,625 CA 56,000 1,371,440 International Business Machines 2,240 449,859 Microsoft 125,135 3,478,753 Oracle 19,440 666,014 Total System Services 21,300 506,088 Technology Hardware & Equipment4.2% Apple 4,710 2,078,994 Cisco Systems 15,150 315,878 Dolby Laboratories, Cl. A 13,650 a 435,162 Seagate Technology 42,000 1,350,720 Telecommunication Services6.1% AT&T 91,910 3,300,488 Verizon Communications 58,070 2,701,997 Transportation1.9% Union Pacific 1,100 150,821 United Parcel Service, Cl. B 20,520 1,695,978 Utilities7.5% Ameren 19,360 654,174 American Electric Power 75,710 3,542,471 Consolidated Edison 4,240 250,160 Duke Energy 1,600 110,800 Exelon 7,050 218,480 NV Energy 14,200 280,592 Pepco Holdings 11,640 a 236,176 Pinnacle West Capital 14,200 794,348 Public Service Enterprise Group 3,460 112,761 Southern 8,600 387,086 Wisconsin Energy 21,000 867,300 Total Common Stocks (cost $88,471,943) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $535,315) 535,315 d Investment of Cash Collateral for Securities Loaned6.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,448,305) 6,448,305 d Total Investments (cost $95,455,563) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At February 28, 2013, the value of the fund's securities on loan was $6,037,654 and the value of the collateral held by the fund was $6,451,337, consisting of cash collateral of $6,448,305 and U.S. Government and Agency securities valued at $3,032. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At February 28, 2013, net unrealized appreciation on investments was $9,760,120 of which $11,271,895 related to appreciated investment securities and $1,511,775 related to depreciated investment securities. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 10.8 Utilities 7.5 Money Market Investments 7.0 Energy 6.8 Software & Services 6.8 Food, Beverage & Tobacco 6.4 Real Estate 6.3 Telecommunication Services 6.1 Food & Staples Retailing 5.6 Capital Goods 5.5 Diversified Financials 4.9 Technology Hardware & Equipment 4.2 Commercial & Professional Services 4.1 Consumer Services 3.6 Materials 3.6 Semiconductors & Semiconductor Equipment 3.2 Retailing 2.7 Health Care Equipment & Services 2.4 Media 2.0 Insurance 1.9 Transportation 1.9 Consumer Durables & Apparel 1.2 Banks 1.0 Household & Personal Products .7 Automobiles & Components .2 † Based on net assets. The following is a summary of the inputs used as of February 28, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 98,232,063 - - Mutual Funds 6,983,620 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/_Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/_Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 By: /s/_James Windels James Windels Treasurer Date: April 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
